The opinion of the court was delivered by
Hebard, J.
This pauper in 1821, removed from the state of New Hampshire into the town of Sutton, and resided there till 1824, when she removed to the town of Burke, and resided there ten years, supporting herself. She then moved into Waterford, and resided there five years, and then moved to Sutton, where she resided until removed to Burke, under the order in question.
The language of the statute is, that “ any person having a settlement in any town in this state, and of full age, who shall hereafter reside in any other town in this state, for the term of seven years, and during said term, maintain himself, or herself, and family, and not become chargeable to either of said towns, shall be adjudged to gain a settlement in the town in which he or she may so reside.”
There was no provision of the statute by which said pauper had gained a legal settlement in this state, at the time she went to reside in the town of Burke, in 1824 ; and *722the question here arises, whether she could gain a legal settlement in Burke, by residing there seven years, she having previously no legal settlement in the state.
The expression of the statute is very explicit, and does not seem to admit of any doubt. The terms settlement and legal settlement, are used indiscriminately in this state, and are well understood to have a fixed and technical meaning. The difference between the term settlement, and residence, is palpable in the section of the statute quoted. This section merely points out the mode of changing a settlement from one town to another. Of course, the person must first have a settlement, before he can change it. A person may change his residence at pleasure, and as often as he chooses ; but this imposes no liability upon the town in which he resides, unless his residence contains the statutory requisite for a legal settlement, except the general one, which is, that towns are liable to support such poor persons, as reside in such town, having no legal settlement in the state. All the statutes on this subject keep up a studied and marked distinction between the phraseology of coming to reside, and having a settlement.
As all the liabilities of towns to support their poor are matter of strict law, we are bound to give the law a strict construction ; and, by so doing, in this case, it will be found, that the pauper’s residence in Burke, of more than seven years, wanted one essential requisite to give her a settlement in that town; and that was, a previous settlement in some other town in this state. But it is understood that this question has before been settled by this court, in Windham county, and is, therefore, not an open question.
The judgment of the county court is affirmed.